Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/277938 filed 10/12/2021.     
Claims 1-23 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, 20,  21 are still unclear. Applicant claims that the swab contains machine-readable data. What is unclear from this—is what exactly this is. Does the swab contain a processor or computer of some sort that is programmed is a particular way? If so, this needs to be claimed. Also—it is not clear what the machine readable data is in this claim—it could be almost anything as clamed—for instant color or light indicators? Also, just because data can be read by a machine, does not mean it must be. Clarification in the claim language is required. Further, the “causes activation,” 
Also, throughout the dependent claims, applicant uses the terms, “particle detection system,” and “particle detection machine”. This remains unclear---as it is not clearly claimed—specifically in an independent claim—what the difference is, if there is actually one, between the machine and system. It is unclear if these are intended to be the same device/part, or if they are different.  If they are different, it is unclear how so. It is suggested that applicant clear this up in the claim language (See Claim 5 & 9). One of ordinary skill in the art would read this and easily assume that a particle detection machine and a particle detection system are the same thing.
With respect to Claims 16-19, it is claimed, “ a function executable by”. This makes it unclear if what is being claimed is programmed into a processor, or if instead, this claim is not limiting, because what is claimed only has to be “executable by”. Correction is required. This also applies to Claims 17-19…are these limitations programmed in?
With respect to Claim 20, it is unclear if what is claimed in Claim 20 is actually happening or not sure to the “when” clause which makes the claim conditional and unclear as to what conditions are being claimed and what are not. Further, it is not clear if “function” refers to a computer or mathematical function or merely an unclaimed 
With respect to Claim 21, it is unclear if this “reading,” “determining,” and “operating,” are programmed functions of a processor, or if these can all be mental process/steps. As instantly claimed, they can all be mental process/steps- even when claimed as machine readable or automatic, as structures are not defined in the method. This also applies to the steps in Claim 22 & 23--- as “performing by the particle detection system,” does not clearly indicate whether what is being claimed is programmed into a processor or not. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over THOMSON in US 20160202149.
	With respect to Claim 1, THOMSON et al. teach of a trace analyte collection swab having a collection surface at least partially coated with a microscopically tacky substance to enhance pick-up efficiency is described. In 
With respect to Claims 2-4, THOMSON et al. teach of the SWAB being identified with RFID or barcode (paragraph 0022). THOMSON et al. also teach of the code labeling/being integral to the device(paragraph 0041).

With respect to Claim 7-9, THOMSON et al. teach of the SWAB being identified with RFID or barcode (paragraph 0022) and therefore it would be obvious to one of ordinary skill to also include a reader/detector for the code. The device would not work for its intended purposed without this. THOMSON et al. also teach of inserting the substrate/swab into a detector(such as a mass spectrometer) where collected particles are desorbed (paragraph 0027). Also, mass spectrometers are inherently closed when in use(the sample is held in an enclosed case/container).
With respect to Claims 10, THOMSON et al. teach of the RFID or other identifier helping to verify the authenticity of the swab 100, to indicate the suitability of the swab for collecting the trace analyte(if the swab is authorized to use or not), to indicate the life of the swab 100 in multiple use applications (e.g., indicates when the swab 100 has exceeded its useful life), and so forth(paragraph 0035) (if the swab is authorized to use or not).

2. Claims 11-23 are rejected under 35 U.S.C. 103(a) as being obvious over THOMSON in US 20160202149 in view of GLASER in 20140183269.
	With respect to Claims 11,14-15 & 17-22, THOMSON et al. teach of a trace analyte collection swab having a collection surface at least partially coated with a microscopically tacky substance to enhance pick-up efficiency is described. In embodiments, the trace analyte collection swab comprises a substrate including a surface having a trace analyte collection area and a coating disposed on the surface of 
	GLASER et al. teach of a communication device(abstract), and more generally of systems that are used for communication between two devices(such as in the instant invention the swab with integral identification, and a particle detection device). GLASER et al. teach of a processor/detector(paragraph 0066-0069 & 0095 among others), of particle detection(paragraph 0224), of checking and determining authorization(paragraph 0088, 0199, among others) or if the use in unauthorized(paragraph 0206-0207 & 0365) and of automatically reporting/alerting unauthorized use(paragraph 0206). It would have been obvious to one of ordinary skill 
With respect to Claim 12 & 23- also see above rejection, GLASER et al. teach of receiving login data(paragraph 0205-0208).
With respect to Claim 13, GLASER et al. teach of updating/programming the database(paragraph 0217).
With respect to Claim 16, GLASER et al. teach of counting increments(paragraph 0342).
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant has made amendments, but the claims remain unclear. Overall—applicant has drawn the claims towards an apparatus. There is only one independent claim, Claim 1. It seems the apparatus in Claim 1 only includes a swab which has smart capabilities or data on it. What is confusing about this claim set—is that applicant then further goes on to include many claim limitations of a “particle detection system”. The “particle detection system,” includes a processor which has many programmed functions. The “processor programmed to,” indicates structural change to the device. It however is not clear—if “the particle detection system,” is really a part of the apparatus of Claim 1, or if instead…applicant should drawn the overall claims, and Claim 1 to the “particle detection system,” which would seem to include the swab claimed in Claim 1.

With respect to the prior art, applicant will have a much easier time overcoming the prior art, if they can clarify and make Claim 1, and what the instant device/ apparatus clear. Claim 1, 20, & 21 are still very broad, and are the claims which the rest depend on. Also—the term “machine readable data,” is also very broad, as just because data is machine readable, does not mean that it isn’t readable by a person. As instantly—unclearly claimed—the prior art still reads on the instant inventions. If applicant can clarify the language in the claims, then their arguments about the prior art might be more convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797